 1
 2                                                               JS-6
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                   WESTERN DIVISION
11   KARAPET HAMASYAN,                      ) Case No. 2:17-cv-08514-JDE
                                            )
12                                          )
                        Plaintiff,          ) JUDGMENT
13                                          )
                   v.                       )
14                                          )
     NANCY A. BERRYHILL, Acting             )
                                            )
15   Commissioner of Social Security,       )
                                            )
16                                          )
                        Defendant.          )
17                                          )
18
19         In accordance with the Memorandum Opinion and Order filed herewith,
20         IT IS HEREBY ADJUDGED that the decision of the Commissioner of
21   Social Security is reversed and this matter is remanded for further
22   administrative proceedings consistent with the Court’s Order.
23
24   Dated: November 16, 2018
25
                                                ______________________________
26                                              JOHN D. EARLY
27                                              United States Magistrate Judge
28
